Citation Nr: 0713334	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  00-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right ring finger deformity.

2. Entitlement to an increased (compensable) rating for two 
scars on the right leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from July 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In July 2003 and in September 2004, the Board remanded the 
appeal for additional development.  


FINDINGS OF FACT

1.  The right ring finger deformity does not equate to 
amputation of the finger with or without metacarpal resection 
or result in limitation of motion of other digits or 
interference with overall function of the hand. 

2.  The superficial scars of the right leg are not poorly 
nourished; do not cause limitation of function of an affected 
part; do not involve an area of 144 square inches (929 sq. 
cm.); are not unstable; and are not painful on examination. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
a right ring finger deformity have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5155, 5227, 5228 (2002, 2006).      

2.  The criteria for a compensable disability evaluation for 
two scars of the right leg have not been met. 38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 7803-05 (2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5271, 7801-05 (2006).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Compensable Rating for a Right Ring Finger Deformity

The veteran asserts that his right ring finger deformity is 
disabling and warrants a compensable rating.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

The RO has evaluated the veteran's service-connected right 
ring finger deformity under 38 U.S.C.A. § 4.71a, Diagnostic 
Code 5227, ankylosis of individual fingers. 

It is noted that during the course of this appeal, VA revised 
Diagnostic Codes 5216-5230, which pertain to ankylosis and 
limitation of motion of fingers. See 67 Fed. Reg. 48784-48787 
(July 26, 2002). The revisions became effective August 26, 
2002. The veteran is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3- 2000.

Under Diagnostic Code 5227 (as in effect prior to August 26, 
2002) a 0 percent or noncompensable rating is warranted for 
ankylosis of the little finger. The note that follows DC 5227 
states that it should also be considered whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand. 

The criteria for Diagnostic Code 5155, amputation of the ring 
finger, provides a 10 percent rating for amputation at the 
proximal interphalangeal joint or proximal thereto (either 
hand), without metacarpal resection. With metacarpal 
resection (more than 1/2 of that bone lost), a 20 percent 
rating is warranted (either hand). 

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

At a VA medical examination of the right hand in November 
2006, it was reported that the veteran was right handed. He 
complained that at times his right fingers hurt and locked 
up, interfering with his work as an electrician. He pointed 
to the proximal interphalangeal joints on fingers two, three, 
and four as the sources of pain. It was stated that he had 
flare-ups lasting 10 to 15 minutes, along with locking, 
swelling, and aching that did not prevent him from doing his 
job. 

The physical examination revealed a mallet-finger appearance 
of the right fourth ring finger that was slightly more flexed 
at rest than the other fingers. Palpation revealed objective 
discomfort just distal to the right fourth PIP joint. Making 
a fist revealed normal results in terms of the fingers 
approximating the palm. The veteran had good right hand grip 
strength, and the fingers appeared to function normally. It 
was reported that the veteran was able to pick up a paper 
clip without difficulty, and the hand was generally symmetric 
and normal. Extension of the hand revealed the swan-neck 
deformity.  

Range of motion of the right ring finger PIP joint was 18 
degrees in hyperextension, and flexion to 70 degrees when 
making a fist. The distal interphalangeal joint was always in 
30 degrees of flexion. The examiner reported that he was 
unable to confirm pain in the right fourth finger MP joint 
objectively. The diagnosis was ankylosis of the ring and 
little finger. The examiner commented that right fourth 
finger dysfunction did not influence the adjacent fingers and 
their function, and that the (right) hand had essentially 
normal flexion.    

Analysis

The Board finds that the evidence does not show that the 
veteran's right finger deformity disability meets the 
criteria for a compensable rating. The medical evidence shows 
the right ring finger has been described as a mallet finger, 
with swan-neck deformity. From an objective standpoint 
though, the veteran is able to make a fist with his fingers 
approximating his palm, and his grip has been described as 
good.  Further and it has been clinically reported that his 
finger flexion was good. Other than the fixed flexion of the 
distal interphalangeal joint of the ring finger, motion 
exists in the remaining ring finger joints. Review of the 
data indicates there is insufficient medical evidence 
revealing right ring finger deformity that equates to 
amputation of the right ring finger with or without 
metacarpal resection or limitation of motion of other digits 
or interference with overall function of the hand. The Board 
finds that the evidence does not show that the right finger 
deformity warrants a compensable rating under Diagnostic Code 
5227 or 5155 for that matter, as in effect prior to, and 
after, August 26, 2002.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).  Subjective evidence of 
right ring finger pain at the proximal interphalangeal joint 
has been reported, and there is objective evidence of 
discomfort on palpation at that joint. However, while there 
is some evidence of pain at one joint of the ring finger, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
compensable rating. The Board therefore concludes that the 
evidence does not show that there is functional loss due to 
pain to warrant a compensable rating. 38 C.F.R. §§ 4.40, 
4.45; Id. 

The veteran has testified and offered statements concerning 
his right ring finger complaints and symptoms. Although an 
appellant may testify as to symptoms he or she perceives to 
be manifestations of disability, the question of whether a 
disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). As such, the veteran's opinion in this regard is 
of limited probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the 
preponderance of the evidence is against the claim, and the 
right ring finger deformity warrants no higher than a 
noncompensable rating.

II.  A Compensable Rating for Two Scars of the Right Leg

The veteran maintains that the service connected right leg 
scars warrant a compensable disability rating.  The veteran 
is in receipt of a noncompensable disability evaluation for 
scars of the right leg, under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, scars, limitation of function of the part 
affected.  The scars in question are on the right leg below 
the knee.  

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002. See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).

The Rating Schedule criteria for Diagnostic Code 7805 was 
essentially unchanged by the revision. For other scars the 
limitation of function of the part affected was to be rated. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective before and 
after August 30, 2002).  In addition, for superficial scars a 
10 percent rating was assigned when there was evidence of 
tenderness and pain on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (effective before and after 
August 30, 2002). 
Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination. 38 C.F.R. § 
4.118, Diagnostic Code 7804. A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804. In such a case, 
a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. 38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804.

Further, Diagnostic Codes 7801 and 7802, as in effect prior 
to August 30, 2002, were applicable only to burn scars. 
However, effective August 30, 2002, these Codes were revised 
to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.). A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.). A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater. 
Under the current rating criteria, a maximum 10 percent 
rating is warranted for superficial, unstable scars, under 
Diagnostic Code 7803.
  
At a November 2006 VA medical examination, the veteran 
complained of pain at the site of a scar on his right ankle. 
He denied any incapacitation due to or receipt of treatment 
for his scars, and they did not affect his employment as an 
electrician.  The physical examination revealed a 1-inch oval 
shaped scar on the right lateral leg, and a 1-inch scar on 
the right lateral ankle. It was reported that the scars were 
hyperpigmented, smooth, flat, and stable. They were described 
as superficial, and no pain expressed on examination. There 
was no adherence of the scars to tissue, and they did not 
present any limitation of motion. The texture of the scars 
was described as normal with the surrounding skin. There were 
no chronic skin changes,  ulcerations, or muscle loss. The 
diagnosis was stable scars.  

Analysis

The Board has reviewed the evidentiary data and finds that a 
compensable rating is not warranted under prior or revised 
rating criteria. The recent medical data specifies that the 
veteran's right leg scars do not limit any (right leg) 
motion. In essence, evidence of limitation of motion of the 
affected part is not shown. In addition, under the previous 
criteria, the veteran's scars are not shown to be poorly 
nourished, with repeated ulceration. There is also no medical 
evidence that the right leg scars are tender and painful on 
objective demonstration, although he did complain that the 
scars were painful.  The objective findings in this case are 
more probative that the veteran's complaints of pain.  
Further, the VA report indicated that he had no pain at the 
site until about 6 months prior to the examination.  Although 
the veteran claims that the pain in constant and that he 
takes 2 Tylenol tablets each day for the pain, he has not 
sought treatment for the pain, even when he was treated for 
an unrelated abscess on the thigh during this time period.  
Further, the veteran's superficial scars do not cover an area 
of at least 144 square inches.  Clinically, the right leg 
scars have been diagnosed as stable, considering the revised 
criteria. 

The veteran's statements and testimony concerning the 
severity of his right leg scars has been considered. However, 
the veteran's opinions in this regard are of limited 
probative value as the record does not show he has special 
medical skill or competence. Espiritu, supra.  

The weight of the evidence is against the veteran's claim. A 
compensable disability evaluation for two scars of the right 
leg is not warranted.  



 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claims were initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In March 2001, and in January and August 2006, VA sent 
letters notifying the veteran of the evidence necessary to 
establish an increased rating claim. The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. These letters 
satisfied VA's duty to notify. Any defect with respect to the 
timing of the notice requirement was harmless error. The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claims. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected right ring finger deformity and two right 
leg scars disabilities. As such, VA met its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

1.  An increased (compensable) rating for a right ring finger 
deformity is denied.

2.  An increased (compensable) rating for two scars on the 
right leg is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


